Citation Nr: 1534858	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include as secondary to service connected bilateral pes planus. 

2.  Entitlement to service connection for sleeping problems to include as secondary to lumbar and shoulder disabilities.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in August 2009, and a transcript of the hearing is associated with his Veterans Benefits Management System (VBMS) e-folders. 

In May 2011 and June 2014, the Board remanded the Veteran's claims for additional development.  Because all of the development directed by the prior remand has not been completed, the Board is remanding these claims to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In June 2014, the Board requested a medical opinion regarding whether the service connected bilateral foot disability aggravated (meaning chronically worsens) the lumbar spine disability.  The Board also requested the VA examiner to comment as to the likelihood that any service connected disability aggravated his sleep disorders.  The examination was conducted in July 2014 and the examiner provided clinical findings, but the examiner did not provide sufficient rationale for the opinion given.  In essence, the rationale was conclusory in nature.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statements that lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court also held that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  In order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Therefore, the Board is again requesting a VA medical opinion, and if necessary, from another VA examiner. 

An August 2007 medical statement from a private physician indicates that the Veteran applied for VA Vocational Rehabilitation.  These records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation records.

2.  The RO must provide the Veteran's claims file to appropriate physician (someone other than the VA examiner that conducted the July 2014 review) with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of the low back and sleep disorders.  An orthopedist should provide an opinion as to whether it is at least as likely as not that the low back disability is caused by his inservice low back injury, and if not, whether it is aggravated (chronically worsened) by the Veteran's service-connected pes planus.  

If the examiner concludes that the low back disability is aggravated by the pes planus then, he/she should comment (or forward the case to someone with the required expertise to comment) on whether his sleep problems are aggravated by his low back disability.  See Allen v. Brown, 7 Vet. App. 430 (1995). 

An examination is only required if deemed necessary by the examiner.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's inservice treatment for lumbar strain; the private treatment records of chiropractor Dr. R. S. dated in May 1998 showing initial post service treatment for back problems; the September 2009 opinion of the private chiropractor Dr. R. S.; the June 2011 VA opinion of Dr. J. M.; and the July 2014 VA opinion of R. K.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative that the designated examiner review the claims file for relevant medical and other history. 

3.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




